Dear Mr. Perlander:
You have requested an opinion of this office concerning what activities are statutorily permissible for a teacher currently granted a health related sabbatical. Specifically, you inquired as to whether union activities are in conflict with a sabbatical having a stated purpose of rest and recuperation.
LSA R.S. 17:1177 does not provide specifics, but merely states that "Every person on sabbatical leave for the purpose of rest and recuperation shall spend such leave in a manner calculated to attain that purpose." However, by reference to other provisions in Title 17, a framework can be formed for interpreting the legislative intent on the matter.
R.S. 17:1175 provides in pertinent part, the following:
      No person whose application for sabbatical leave has been granted shall be denied such leave.  Every application shall specify: (3) the precise manner, insofar as possible, in which such leave, if granted, will be spent;
Furthermore, R.S. 17:1175 states:
      Every application for sabbatical leave for the purpose of rest and recuperation shall be accompanied by statements from two physicians certifying that the health of the applicant is such that the granting of leave would be proper and justifiable.
Without further information, it is not clear whether merely handing out union literature at schools is inconsistent with a program of rest and recuperation. The application should have specified the degree to which the applicant must restrict activity in order to comply with the purpose of the leave.
Finally, you indicated that union activity is generally not objectionable. Moreover, R.S. 17:1183 provides the following:
      Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.
It is the opinion of this office that conflicts with the purpose of the health related sabbatical should be resolved by referring to the application for leave and the accompanying physician reports.  If the recommended course of recovery for the applicant allows for some participation in activities outside the home, then such activities cannot be construed as contrary to the sabbatical's purpose.
I trust this answers your inquiry.  Please do not hesitate to call me if I can be of further assistance.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0503l